DETAILED ACTION
Claims 1-8, 16-23, and 31-46 filed October 13th 2020 are pending in the current action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16-23, and 31-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shutzberg et al. (US2019/0102031) in view of Westerman (US11,294,503)

 	Consider claim 1, where Shutzberg teaches a method comprising: receiving an input signal; (See Shutzberg paragraph 81 where the processor of the electronic device receives an input signal from a force sensor) generating a baseline signal based on the input signal; (See Shutzberg paragraph 68 where baseline force value is updated over time) generating a corrected input signal by subtracting the baseline signal from the input signal; (See Shutzberg paragraph 82 where a difference between the force sensor and the respective baseline force value is made) determining a threshold level change of the input signal when the corrected input signal exceeds a level change threshold; (See Shutzberg paragraph 91 where the different between the force sensor value and the baseline force value exceeds a threshold and the baseline force value is updated to equal the decreased force sensor value) and responsive to the threshold level change, updating the baseline signal to input signal (See Shutzberg paragraph 91 where the difference between the force sensor value and the baseline force value exceeds a threshold and the baseline force value is updated to equal the decreased force sensor value)
 	Shutzberg teaches responsive to the threshold level change, updating the baseline signal to input signal however, Shutzberg does not explicitly teach the level change threshold. However, in the same field of endeavor Westerman teaches the level change threshold. (See Westerman col 8 line 26-60 where the global baseline offset value is applied incrementally to the local baseline offset) Therefore, it would have been obvious for one of ordinary skill in the art to modify the updating of the baseline signal of Shutzberg to be performed incrementally as taught by Westerman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 2, where Shutzberg in view of Westerman teaches the method of Claim 1, further comprising outputting an indication of the threshold level change in response to the threshold level change. (See Shutzberg paragraph 91 where the different between the force sensor value and the baseline force value exceeds a threshold and the baseline force value is updated to equal the decreased force sensor value, thus the update is an indication)

 	Consider claim 3, where Shutzberg in view of Westerman teaches the method of Claim 1, wherein determining the threshold level change comprises determining a number of a plurality of level change thresholds exceeded by the corrected input signal. (See Westerman col 3 line 57 – col 4 line 38 where the baseline offset adjustment is incremented or decremented by one count, where multiple periodic local baseline offset adjustment can eventually take up the full difference) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 4, where Shutzberg in view of Westerman teaches the method of Claim 3, further comprising: determining a threshold level increase if the corrected input level exceeds a threshold for incrementing a threshold level of the input signal; and determining a threshold level decrease if the corrected input level falls below a threshold for decrementing the threshold level of the input signal. (See Westerman col 3 line 57 – col 4 line 38 where the baseline offset adjustment is incremented or decremented by one count, where multiple periodic local baseline offset adjustment can eventually take up the full difference) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 5, where Shutzberg in view of Westerman teaches the method of Claim 1, wherein generating the baseline signal on the input signal comprises low-pass filtering the input signal. (See Westerman col 3 line 61- col 6 line 16 where the touch pixels are passed through a low pass filter) Therefore, it would have been obvious for one of ordinary skill in the art to modify Shutzberg to pass the input data through a low pass filter as taught by Westerman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of removing high frequency noise to generate a more relevant signal. 

 	Consider claim 6, where Shutzberg in view of Westerman teaches the method of Claim 1, wherein the input signal is generated by a force sensor. (See Shutzberg paragraph 81 where the processor of the electronic device receives an input signal from a force sensor)

 	Consider claim 7 where Shutzberg in view of Westerman teaches the method of Claim 6, wherein the force sensor is configured to sense a force associated with a human interaction with a virtual button. (See Shutzberg paragraph 47 where device senses applied forces on an icon)

 	Consider claim 8 where Shutzberg in view of Westerman teaches the method of Claim 6, wherein the force sensor comprises one of a capacitive displacement sensor, an inductive force sensor, a resistive-inductive-capacitive sensor, a strain gauge, a piezoelectric force sensor, a force sensing resistor, a piezoelectric force sensor, a thin film force sensor, or a quantum tunneling composite-based force sensor. (See Shutzberg paragraph 39 where the sensors may be piezoelectric, piezoresistive, capacitive, or another type of sensor.)

 	Consider claim 16, where Shutzberg teaches a system comprising: an input for receiving an input signal; (See Shutzberg paragraph 81 where the processor of the electronic device receives an input signal from a force sensor) an output for generating a baseline signal based on the input signal; (See Shutzberg paragraph 68 where baseline force value is updated over time) and a baseline calculation engine configured to: generate a corrected input signal by subtracting the baseline signal from the input signal; (See Shutzberg paragraph 82 where a difference between the force sensor and the respective baseline force value is made) determine a threshold level change of the input signal when the corrected input signal exceeds a level change threshold; (See Shutzberg paragraph 91 where the different between the force sensor value and the baseline force value exceeds a threshold and the baseline force value is updated to equal the decreased force sensor value) and responsive to the threshold level change, update the baseline signal to the input signal (See Shutzberg paragraph 91 where the different between the force sensor value and the baseline force value exceeds a threshold and the baseline force value is updated to equal the decreased force sensor value)
 	Shutzberg teaches responsive to the threshold level change, updating the baseline signal to input signal however, Shutzberg does not explicitly teach the level change threshold. However, in the same field of endeavor Westerman teaches the level change threshold. (See Westerman col 8 line 26-60 where the global baseline offset value is applied incrementally to the local baseline offset) Therefore, it would have been obvious for one of ordinary skill in the art to modify the updating of the baseline signal of Shutzberg to be performed incrementally as taught by Westerman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 17, where Shutzberg in view of Westerman teaches the system of Claim 16, further comprising a second output for outputting an indication of the threshold level change in response to the threshold level change. (See Shutzberg paragraph 91 where the different between the force sensor value and the baseline force value exceeds a threshold and the baseline force value is updated to equal the decreased force sensor value, thus the update is an indication)

 	Consider claim 18, where Shutzberg in view of Westerman teaches the system of Claim 16, wherein determining the threshold level change comprises determining a number of a plurality of level change thresholds exceeded by the corrected input signal. (See Westerman col 3 line 57 – col 4 line 38 where the baseline offset adjustment is incremented or decremented by one count, where multiple periodic local baseline offset adjustment can eventually take up the full difference) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 19, where Shutzberg in view of Westerman teaches the system of Claim 18, the baseline calculation engine further configured to: determine a threshold level increase if the corrected input level exceeds a threshold for incrementing a threshold level of the input signal; and determine a threshold level decrease if the corrected input level falls below a threshold for decrementing the threshold level of the input signal. (See Westerman col 3 line 57 – col 4 line 38 where the baseline offset adjustment is incremented or decremented by one count, where multiple periodic local baseline offset adjustment can eventually take up the full difference) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 20, where Shutzberg in view of Westerman teaches the system of Claim 16, wherein generating the baseline signal on the input signal comprises low-pass filtering the input signal. (See Westerman col 3 line 61- col 6 line 16 where the touch pixels are passed through a low pass filter) Therefore, it would have been obvious for one of ordinary skill in the art to modify Shutzberg to pass the input data through a low pass filter as taught by Westerman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of removing high frequency noise to generate a more relevant signal.

 	Consider claim 21, where Shutzberg in view of Westerman teaches the system of Claim 16, wherein the input signal is generated by a force sensor. (See Shutzberg paragraph 81 where the processor of the electronic device receives an input signal from a force sensor)

 	Consider claim 22, where Shutzberg in view of Westerman teaches the system of Claim 21, wherein the force sensor is configured to sense a force associated with a human interaction with a virtual button. (See Shutzberg paragraph 47 where device senses applied forces on an icon)

 	Consider claim 23, where Shutzberg in view of Westerman teaches the system of Claim 21, wherein the force sensor comprises one of a capacitive displacement sensor, an inductive force sensor, a resistive-inductive-capacitive sensor, a strain gauge, a piezoelectric force sensor, a force sensing resistor, a piezoelectric force sensor, a thin film force sensor, or a quantum tunneling composite-based force sensor. (See Shutzberg paragraph 39 where the sensors may be piezoelectric, piezoresistive, capacitive, or another type of sensor.)

 	Consider claim 31, where Shutzberg teaches a method comprising: receiving an input signal; (See Shutzberg paragraph 81 where the processor of the electronic device receives an input signal from a force sensor) generating a baseline signal based on the input signal; (See Shutzberg paragraph 68 where baseline force value is updated over time) and generating a corrected input signal based on the input signal and the baseline signal; (See Shutzberg paragraph 82 where a difference between the force sensor and the respective baseline force value is made) and modifying the baseline signal based on a force sensor value which may be increased due to environmentally induced changes such as temperature. (See Shutzberg paragraph 73 where based on the force measured by the force sensor which can be influenced by environmental factors, the baseline force value may be updated) 
 	Shutzberg teaches modifying the baseline signal based on a force sensor value which may be increased due to environmentally induced changes such as temperature, however, Shutzberg does not explicitly teach modifying the baseline signal based on a temperature. However, in the same field of endeavor Westerman teaches modifying the baseline signal based on a temperature. (See Westerman col 7 line 64 - col 8 line 25 where if a temperature shift or other environmental condition is detected, the full amount of the calculated global baseline offset value can be immediately added to the sensor offset value) Therefore, it would have been obvious for one of ordinary skill in the art to modify Shutzberg by adjusting due to detected conditions that would change the value of the sensor as taught by Westerman. One of ordinary skill in the art would have been motivated to perform the modification for th advantage of/ benefit of being proactive about detecting potential sources of environmentally induced changes to create a more responsive system. 

 	Consider claim 32, where Shutzberg in view of Westerman teaches the method of Claim 31, further comprising: determining a difference between the input signal and the baseline signal; responsive to the difference being positive and greater in magnitude than a nominal tracking rate, updating the baseline signal by adding the nominal tracking rate to the baseline signal; and responsive to the difference being negative and greater in magnitude than the nominal tracking rate, updating the baseline signal by subtracting the nominal tracking rate from the baseline signal. (See Westerman col 3 line 57 – col 4 line 38 where the baseline offset adjustment is incremented or decremented by one count (nominal tracking rate), where multiple periodic local baseline offset adjustment can eventually take up the full difference) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 33, where Shutzberg in view of Westerman teaches the method of Claim 32, further comprising: determining a second difference between the input signal and the baseline signal; and responsive to the second difference being greater than a pre-determined threshold, generating an indication that the pre-determined threshold has been exceeded. (See Westerman col 3 line 57 – col 4 line 38 and figure 5 where the baseline offset adjustment is incremented or decremented by one count, where multiple periodic local baseline offset adjustment can eventually take up the full difference. Thus, the process is repeated and the second difference occurs after updating the baseline values) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 34, where Shutzberg in view of Westerman teaches the method of Claim 33, wherein determining the second difference occurs after updating the baseline signal based on the nominal tracking rate. (See Westerman col 3 line 57 – col 4 line 38 and figure 5 where the baseline offset adjustment is incremented or decremented by one count, where multiple periodic local baseline offset adjustment can eventually take up the full difference. Thus, the process is repeated and the second difference occurs after updating the baseline values) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 35, where Shutzberg in view of Westerman teaches the method of Claim 32, further comprising: determining a second difference between the input signal and the baseline signal; and responsive to the second difference being negative and greater in magnitude than a pre- determined negative-snapping threshold, updating the baseline signal to a moving average of the input signal. (See Shutzberg paragraph 82-85, 91 the difference between the force sensor value and the baseline force value exceeds a threshold and the baseline force value is updated to equal the decreased force sensor value, where the average of the force sensor values may be used)

 	Consider claim 36, where Shutzberg in view of Westerman teaches the method of Claim 31, wherein the input signal is generated by a force sensor. (See Shutzberg paragraph 81 where the processor of the electronic device receives an input signal from a force sensor)

 	Consider claim 37, where Shutzberg in view of Westerman teaches the method of Claim 31, wherein the force sensor is configured to sense a force associated with a human interaction with a virtual button. (See Shutzberg paragraph 47 where device senses applied forces on an icon)

 	Consider claim 38, where Shutzberg in view of Westerman teaches the method of Claim 37, wherein the force sensor comprises one of a capacitive displacement sensor, an inductive force sensor, a resistive-inductive-capacitive sensor, a strain gauge, a piezoelectric force sensor, a force sensing resistor, a piezoelectric force sensor, a thin film force sensor, or a quantum tunneling composite-based force sensor. (See Shutzberg paragraph 39 where the sensors may be piezoelectric, piezoresistive, capacitive, or another type of sensor.)

 	Consider claim 39, where Shutzberg teaches a system comprising: an input for receiving an input signal; (See Shutzberg paragraph 81 where the processor of the electronic device receives an input signal from a force sensor) an output for generating a baseline signal based on the input signal; (See Shutzberg paragraph 68 where baseline force value is updated over time) and a baseline calculation engine configured to generate a corrected input signal by: generating a corrected input signal based on the input signal and the baseline signal; (See Shutzberg paragraph 82 where a difference between the force sensor and the respective baseline force value is made) and modifying the baseline signal based on a force sensor value which may be increased due to environmentally induced changes such as temperature. (See Shutzberg paragraph 73 where based on the force measured by the force sensor which can be influenced by environmental factors, the baseline force value may be updated) 
 	Shutzberg teaches modifying the baseline signal based on a force sensor value which may be increased due to environmentally induced changes such as temperature, however, Shutzberg does not explicitly teach modifying the baseline signal based on a temperature. However, in the same field of endeavor Westerman teaches modifying the baseline signal based on a temperature. (See Westerman col 7 line 64 - col 8 line 25 where if a temperature shift or other environmental condition is detected, the full amount of the calculated global baseline offset value can be immediately added to the sensor offset value) Therefore, it would have been obvious for one of ordinary skill in the art to modify Shutzberg by adjusting due to detected conditions that would change the value of the sensor as taught by Westerman. One of ordinary skill in the art would have been motivated to perform the modification for th advantage of/ benefit of being proactive about detecting potential sources of environmentally induced changes to create a more responsive system. 

 	Consider claim 40, where Shutzberg in view of Westerman teaches the system of Claim 39, the baseline calculation engine further configured to: determine a difference between the input signal and the baseline signal; responsive to the difference being positive and greater in magnitude than a nominal tracking rate, update the baseline signal by adding the nominal tracking rate to the baseline signal; and responsive to the difference being negative and greater in magnitude than the nominal tracking rate, update the baseline signal by subtracting the nominal tracking rate from the baseline signal. (See Westerman col 3 line 57 – col 4 line 38 where the baseline offset adjustment is incremented or decremented by one count (nominal tracking rate), where multiple periodic local baseline offset adjustment can eventually take up the full difference) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 41, where Shutzberg in view of Westerman teaches the system of Claim 40, the baseline calculation engine further configured to: determine a second difference between the input signal and the baseline signal; and responsive to the second difference being greater than a pre-determined threshold, generate an indication that the pre-determined threshold has been exceeded. (See Westerman col 3 line 57 – col 4 line 38 and figure 5 where the baseline offset adjustment is incremented or decremented by one count, where multiple periodic local baseline offset adjustment can eventually take up the full difference. Thus, the process is repeated and the second difference occurs after updating the baseline values) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 42, where Shutzberg in view of Westerman teaches the system of Claim 41, wherein determining the second difference occurs after updating the baseline signal based on the nominal tracking rate. (See Westerman col 3 line 57 – col 4 line 38 and figure 5 where the baseline offset adjustment is incremented or decremented by one count, where multiple periodic local baseline offset adjustment can eventually take up the full difference. Thus, the process is repeated and the second difference occurs after updating the baseline values) One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of keeping the normalized sensor output values from “running away” (e.g. getting excessively large or small) due to unintended artifacts of the algorithm such as an accumulation of roundoff error. (See Westerman col 7 line 23-45)

 	Consider claim 43, where Shutzberg in view of Westerman teaches the system of Claim 40, the baseline calculation engine further configured to: determine a second difference between the input signal and the baseline signal; (See Shutzberg paragraph 91 where the difference between the force sensor value and the baseline force value exceeds a threshold and the baseline force value is updated to equal the decreased force sensor value)and responsive to the second difference being negative and greater in magnitude than a pre- determined negative-snapping threshold, update the baseline signal to a moving average of the input signal. (See Shutzberg paragraph 82-85, 91 the difference between the force sensor value and the baseline force value exceeds a threshold and the baseline force value is updated to equal the decreased force sensor value, where the average of the force sensor values may be used)

 	Consider claim 44, where Shutzberg in view of Westerman teaches the system of Claim 39, wherein the input signal is generated by a force sensor. (See Shutzberg paragraph 81 where the processor of the electronic device receives an input signal from a force sensor)

 	Consider claim 45, where Shutzberg in view of Westerman teaches the system of Claim 44, wherein the force sensor is configured to sense a force associated with a human interaction with a virtual button. (See Shutzberg paragraph 47 where device senses applied forces on an icon)

 	Consider claim 46, where Shutzberg in view of Westerman teaches the system of Claim 44, wherein the force sensor comprises one of a capacitive displacement sensor, an inductive force sensor, a resistive-inductive-capacitive sensor, a strain gauge, a piezoelectric force sensor, a force sensing resistor, a piezoelectric force sensor, a thin film force sensor, or a quantum tunneling composite-based force sensor. (See Shutzberg paragraph 39 where the sensors may be piezoelectric, piezoresistive, capacitive, or another type of sensor.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624